Case: 2:17-cv-00998-EAS-EPD Doc #: 180 Filed: 03/03/20 Page: 1 of 7 PAGEID #: 6868




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 IN RE: E.I. DU PONT DE NEMOURS :                  CASE NO. 2:13-MD-2433
 AND COMPANY C-8 PERSONAL :
 INJURY LITIGATION              :
                                :                  JUDGE EDMUND A. SARGUS, JR.
                                :
                                :                  MAGISTRATE JUDGE ELIZABETH P.
                                :                  DEAVERS
                                :

 This document relates to:              Travis and Julie Abbott v. E. I. du Pont de Nemours
                                        and Company, Case No. 2:17-cv-00998.


                   DUPONT’S RENEWED MOTION FOR MISTRIAL
                       AS TO TRAVIS AND JULIE ABBOTT


       Defendant E. I. du Pont de Nemours and Company (“DuPont”) renews its motion for a

mistrial for the reasons set forth in the attached memorandum in support and the motion and

memorandum filed and submitted to the Court before the jury’s verdict was returned.

                                           /s/ Damond R. Mace
                                           Damond R. Mace (0017102) (Trial Attorney)
                                           Nathan A. Leber (0090770)
                                           SQUIRE PATTON BOGGS (US) LLP
                                           4900 Key Tower
                                           127 Public Square
                                           Cleveland, Ohio 44114
                                           (216) 479-8500 (Phone)
                                           (216) 479-8780 (Fax)

                                           Aneca E. Lasley (0072366)
                                           Jesse L. Taylor (0088209)
                                           SQUIRE PATTON BOGGS (US) LLP
                                           2000 Huntington Center
                                           41 South High Street
                                           Columbus, Ohio 43215
                                           (614) 365-2700 (Phone)
                                           (614) 365-2499 (Fax)
Case: 2:17-cv-00998-EAS-EPD Doc #: 180 Filed: 03/03/20 Page: 2 of 7 PAGEID #: 6869




                                     John A. Burlingame
                                     Katherine A. Spicer
                                     SQUIRE PATTON BOGGS (US) LLP
                                     2550 M Street NW
                                     Washington, DC 20037
                                     (202) 457-6000 (Phone)
                                     (202) 457-6315 (Fax)

                                     D. Patrick Long
                                     SQUIRE PATTON BOGGS (US) LLP
                                     2000 McKinney Ave., Suite 1700
                                     Dallas, TX 75201
                                     (214) 758-1500 (Phone)
                                     (214) 758-1550 (Fax)

                                     Attorneys for Defendant E. I. du Pont de Nemours
                                     and Company




                                       -2-
Case: 2:17-cv-00998-EAS-EPD Doc #: 180 Filed: 03/03/20 Page: 3 of 7 PAGEID #: 6870




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 IN RE: E.I. DU PONT DE NEMOURS :                        CASE NO. 2:13-MD-2433
 AND COMPANY C-8 PERSONAL :
 INJURY LITIGATION              :
                                :                        JUDGE EDMUND A. SARGUS, JR.
                                :
                                :                        MAGISTRATE JUDGE ELIZABETH P.
                                :                        DEAVERS
                                :

This document relates to:                Travis and Julie Abbott v. E. I. du Pont de Nemours and
                                         Company, Case No. 2:17-cv-00998.


               MEMORANDUM IN SUPPORT OF DUPONT’S
      RENEWED MOTION FOR MISTRIAL AS TO TRAVIS AND JULIE ABBOTT


        Defendant E. I. du Pont de Nemours and Company (“DuPont”) respectfully requests that

the Court declare a mistrial as to Travis and Julie Abbott’s claims rather than entering judgment

against DuPont on those claims. As set forth in DuPont’s earlier mistrial motion, the circumstances

surrounding the jury deliberations had an unconstitutionally coercive effect and a mistrial should

be granted. DuPont renews and incorporates by reference its motion for mistrial post-verdict on

the facts and law previously set forth in its filed motion for mistrial and the motion for mistrial

submitted to the Court under seal. See Abbott, ECF 177, 178; Swartz, ECF 187, 188. It further

renews its motion for mistrial based on the jury’s verdict rendered after DuPont’s prior motions

were made and on the following facts relevant to the verdict:1

        1. On Thursday, February 27 and Friday, February 28, 2020, the jury appeared to be

deliberating regarding the claims of Plaintiffs Travis and Julie Abbott. On February 27, they



        1
            DuPont reserves the right to re-raise and/or renew its request for mistrial in post-judgment
briefing.
Case: 2:17-cv-00998-EAS-EPD Doc #: 180 Filed: 03/03/20 Page: 4 of 7 PAGEID #: 6871




requested the deposition, testimony, and report of Dr. Pohar, and the testimony of Dr. Nichols, the

specific causation experts on testicular cancer, which is the basis of Mr. and Mrs. Abbott’s claims

and not relevant to the claims of the other Plaintiffs. Feb. 27, 2020 Trial Tr. at 34:21-36:14. The

jury also asked for the Science Panel report. Feb. 27, 2020 Trial Tr. 37:14-18.

       2. As described in DuPont’s previous motion, the Court received a series of jury notes late

in the afternoon on February 27 and on the morning of February 28. The questioning of Juror 54

took place on February 28 at 10:40am, after the jury notes were received. Feb. 28, 2020 Trial Tr.

9:8. Juror 54 she indicated she requested the testimony of Dr. Nichols and the Science Panel report,

and she was “saying no when they are saying yes.” Id. at 12:25-13:3. Based on the timing and

content of the jury notes and subsequent questioning of Juror 54, Juror 54 apparently disagreed

with her fellow jurors regarding whether specific causation was established on the Abbotts’ claims.

       3. At 11:00am that same day, the modified Allen charge was issued, shortly before the jury

was discharged for the weekend. Id. at 14:23-15:1. The modified Allen charge including the

instruction to the jury to consider the “great expense and great emotional harm to all the parties

in this case, defense and the plaintiff.” Id. at 16:11-12 (emphasis added). After Juror 54 was sent

back, and shortly before the modified Allen charge, the jury requested the testimony of Dr.

Margulis the specific causation expert for Angela and Teddy Swartz. Id. at 16:17-20. The jury

was discharged for the day at 12:05pm. Id. at 17:1.

       4. Soon after jury deliberations resumed on Monday, March 2, the jury requested further

information relevant to the claims of only Mrs. and Mr. Swartz, indicating that they were no longer

deliberating Mr. and Mrs. Abbott’s claims. The jury requested the blood pressure records of

Angela Swartz and the deposition transcript of Dr. Olson and Dr. Dayal, who were Mrs. Swartz’s

primary care physicians.



                                               -2-
Case: 2:17-cv-00998-EAS-EPD Doc #: 180 Filed: 03/03/20 Page: 5 of 7 PAGEID #: 6872




       6. Early in the afternoon of March 2, the jury deadlocked on the claims of Mr. and Mrs.

Swartz, and returned a verdict in favor of Mr. and Mrs. Abbott and against DuPont, finding that

Mr. Abbott had established specific causation and awarding $40 million on Travis Abbott’s claim

and $10 million on Julie Abbott’s claim for loss of consortium.

       DuPont respectfully submits that these facts and chronology further confirm that the

modified Allen charge and surrounding circumstances amounted to undue coercion of the jury and

prejudiced DuPont. DuPont acknowledges the Court’s order today on Correction of the Record.

Abbott, ECF 179. For preservation purposes, DuPont respectfully submits that the modified Allen

charge and surrounding circumstances, both independently and taken together, exerted undue

coercive pressure on the single juror to change her vote, prejudiced DuPont, and warrant the

declaration of a mistrial. Accordingly, DuPont respectfully renews its motion for mistrial as to the

claims of Mr. and Mrs. Abbott.

                                         CONCLUSION

       For all of the foregoing reasons, and in the interests of justice, DuPont respectfully requests

that the Court grant its motion and declare a mistrial as to Mr. and Mrs. Abbott’s claims rather

than entering judgment against DuPont.


                                              Respectfully submitted,

                                              /s/ Damond R. Mace
                                              Damond R. Mace (0017102) (Trial Attorney)
                                              Nathan A. Leber (0090770)
                                              SQUIRE PATTON BOGGS (US) LLP
                                              4900 Key Tower
                                              127 Public Square
                                              Cleveland, Ohio 44114
                                              (216) 479-8500 (Phone)
                                              (216) 479-8780 (Fax)

                                              Aneca E. Lasley (0072366)

                                                -3-
Case: 2:17-cv-00998-EAS-EPD Doc #: 180 Filed: 03/03/20 Page: 6 of 7 PAGEID #: 6873




                                     Jesse L. Taylor (0088209)
                                     SQUIRE PATTON BOGGS (US) LLP
                                     2000 Huntington Center
                                     41 South High Street
                                     Columbus, Ohio 43215
                                     (614) 365-2700 (Phone)
                                     (614) 365-2499 (Fax)

                                     John A. Burlingame
                                     Katherine A. Spicer
                                     SQUIRE PATTON BOGGS (US) LLP
                                     2550 M Street NW
                                     Washington, DC 20037
                                     (202) 457-6000 (Phone)
                                     (202) 457-6315 (Fax)

                                     D. Patrick Long
                                     SQUIRE PATTON BOGGS (US) LLP
                                     2000 McKinney Ave., Suite 1700
                                     Dallas, TX 75201
                                     (214) 758-1500 (Phone)
                                     (214) 758-1550 (Fax)

                                     Attorneys for Defendant E. I. du Pont de Nemours
                                     and Company




                                       -4-
Case: 2:17-cv-00998-EAS-EPD Doc #: 180 Filed: 03/03/20 Page: 7 of 7 PAGEID #: 6874




                                CERTIFICATE OF SERVICE

       This is to certify that a true and accurate copy of the foregoing was filed and served on this

3rd day of March, 2020, upon counsel of record, via this Court’s electronic filing system.



                                              /s/ Damond R. Mace
                                              Damond R. Mace
